 1   LAW OFFICE OF EMILY DELEON
     Emily de Leon, SBN 296416
 2   1318 K Street
 3   Bakersfield, CA 93301
     Tel: (661) 326-0857
 4   Email: emily@lawdeleon.com

 5   Attorney for:
     Rogelio Garcia
 6
                                       UNITED STATES DISTRICT COURT
 7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                     Case No. 1:19-CR-00266-LJO-SKO-1
10
                           Plaintiff
11

12    WILFREDO MEDINA PEREZ,
                                                       STIPULATION AND ORDER TO
      URIEL IVAN PORTILLO                              CONTINUE STATUS CONFERENCE
13    ROJELIO GARCIA

14                         Defendants.
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT; HONORABLE SHELIA K.
     OBERTO; AND MELANIE L. ALSWORTH, ASSISTANT UNITED STATES ATTORNEY:
17

18          COMES NOW Defendants by and through their attorneys of record, who are hereby

19   requesting that the status conference currently scheduled for January 21, 2020 be continued to

20   March 2, 2020. Assistant United States Attorney Melanie L. Alsworth does not object to the

21   continuance.

22          The first status conference in this case is currently scheduled for January 21, 2020. The

23   parties have received approximately 11,000 pages of bates stamped discovery and need additional

24   time to review it. The parties believe that at the upcoming status hearing the defense would be

25   requesting additional time to review such discovery and to have discussions with the Government

26   regarding the case.

27

28
                                                      1
 1            For those reasons, the parties agree that that the ends of justice is served by continuing the

 2   case as set forth above, outweigh the best interest of the public and the defendants in a speedy

 3   trial, including by providing for continuity of counsel, and reasonable time necessary for effective

 4   trial preparation. Counsel for defendant believes that failure to grant the above-requested

 5   continuance would deny the reasonable time necessary for effective preparation, taking into

 6   account the exercise of due diligence.

 7

 8

 9   IT IS SO STIPULATED.
                                                                    Respectfully Submitted,
10   DATED: 01/14/20                                                /s/ Emily deLeon______
                                                                    EMILY DELON
11                                                                  Attorney for Defendant
12                                                                  ROJELIO GARCIA

13
     DATED: 01/14/20                                                /s/ Monica Bermudez__
14                                                                  MONICA BERMUDEZ
                                                                    Attorney for Defendant
15                                                                  URIEL IVAN PORTILLO
16

17   DATED: 01/14/20                                                /s/ David A. Torres__
                                                                    DAVID A. TORRES
18                                                                  Attorney for Defendant
                                                                    WILFREDO MEDINA PEREZ
19

20
     DATED: 01/14/20                                                /s/Melanie L. Alsworth
21                                                                  MELANIE L. ALSWORTH
                                                                    Assistant U.S. Attorney
22
                                                   ORDER
23

24
     IT IS SO ORDERED.
25

26   Dated:     January 15, 2020                                    /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                         2
